Citation Nr: 1647488	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (claimed as stomach condition) from September 27, 2010 to September 20, 2012, and to a compensable evaluation from September 21, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which established service connection for irritable bowel syndrome and awarded a non-compensable rating.

During the pendency of the appeal, in a March 2013 rating decision, the AOJ awarded a 30 percent evaluation for the Veteran's irritable bowel syndrome, effective September 27, 2010, the original date of claim, until September 20, 2012.  The AOJ awarded a non-compensable evaluation from September 21, 2012 onward.  


FINDING OF FACT

Throughout the appeal period, the Veteran's irritable bowel syndrome has been shown to more closely approximate severe symptoms that include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for establishing a 30 percent evaluation for irritable bowel syndrome have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided information pertinent to disability ratings in letters sent to the Veteran in October 2010 and March 2011.  Thus, further discussion regarding the duty to notify is not required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in April 2011 and September 2012.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed his claim for service connection for irritable bowel syndrome on September 27, 2010.  After an April 2011 VA examination, a rating decision in August 2011 granted service connection and assigned a noncompensable evaluation from the date of claim.  Later, after a September 21, 2012 VA medical examination, a rating decision in March 2013 assigned a 30 percent evaluation effective September 27, 2010, the original date of claim, until the date of that examination.  The rating decision established a noncompensable evaluation from September 21, 2012 onward.  The evaluation of the Veteran's irritable bowel syndrome utilized the rating criteria of irritable colon syndrome, 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

A 10 percent rating is assigned for moderate irritable colon syndrome when there are frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Turning to the evidence, the Veteran underwent a VA examination in April 2011.  During the VA examination, the examiner noted that the Veteran had loose stool daily and was unable to control his bowels at that time, which required an immediate interruption of activities.  Additionally, the Veteran experienced daily nausea, less than weekly vomiting, weekly constipation, and one to four times per day persistent diarrhea.  As a result of the Veteran's irritable bowel syndrome, the Veteran suffered from weakness, fatigue, alternating diarrhea and constipation.  The examiner stated that the Veteran's disability required him to have ready access to a restroom, but that in general he can do most activities with the exception of interference at a once a day interval for about 20 to 30 minutes.  The examiner noted that the irritable bowel syndrome had a significant effect on the Veteran's occupation as a detective and led him to be assigned different duties.

In his August 2011 notice of disagreement, the Veteran stated that he should receive a 30 percent evaluation for his irritable bowel syndrome as it had a significant impact on his daily activities.  The Veteran had constant diarrhea and daily constipation.  Additionally, the Veteran has experienced intervals of interference as high as six times per day with diarrhea and three times per week with constipation.  As a police detective, the need for immediate access to a restroom can be disruptive to his employment and his ability to function daily.

In response to that statement, the Veteran was scheduled for another VA examination, which occurred on September 21, 2012.  During that examination, the examiner noted that the Veteran reported that his condition was the same as it was before.  The Veteran reported one episode of loose stool in the morning and then it is over with; however, if he felt like having a bowel movement again in the evening, he has difficulty passing stools.  He denied abdominal pain or discomfort, urgency, or other symptoms.  The examiner concluded that the Veteran's ability does not impact his ability to work.  

During a November 2012 doctor's appointment, the doctor noted that the Veteran suffered from the acute onset of diarrhea that had been occurring in a persistent pattern for 22 years.  The frequency of bowel movements had been 5 times per day.  The course had been constant.  The symptoms had been associated with nausea, recent travel to the Persian Gulf, and vomiting.  

During a March 2013 follow-up doctor's appointment, the doctor noted that the Veteran had stopped lactose and was doing better.  The diarrhea continued to come and go.  The doctor noted that the Veteran had some good days and bad days, but was generally a little better.

In his March 2013 substantive appeal, the Veteran stated that the September 2012 examiner did not completely understand his answers.  The Veteran noted that he continued to have loose stools and diarrhea in the morning up to five to six times.  The Veteran's daily routine included going to the bathroom just to pass gas as he could never tell whether he was experiencing gas or diarrhea.  The Veteran went to the bathroom to pass gas because he has had incidents where he thought he had to pass gas, but experienced diarrhea instead.  Afterwards, he had to go home and change.  The Veteran noted that he was placed on a special diet that had not been effective in reducing his symptoms.  

The Veteran's consistent description of his symptoms during his initial VA examination, treatment from his personal doctor, and statements to VA, is competent and credible, and is highly probative.  In the April 2011 VA examination, the examiner noted that the Veteran was suffering from a myriad of symptoms including loose stool daily, inability to control his bowels, nausea, and constipation.  Importantly, the examiner noted the significant effect of the disability on the Veteran's ability to work as a detective, to include the assignment of different duties.  In his August 2011 notice of disagreement, the Veteran noted that he experienced intervals of interference as high as six times per day with diarrhea and three times per week with constipation.  The Veteran's November 2012 and March 2013 doctor's appointments revealed his complaint of the acute onset of diarrhea as well as the frequency of bowel movements five times per day. 

The Board acknowledges that the Veteran's September 2012 VA examination indicated severity of irritable bowel syndrome consistent with mild or moderate disease.  The examiner noted only one episode of loose stool in the morning and possible constipation at nighttime.  The examiner reported that the Veteran's disability does not impact his ability to work.  However, these reports and conclusions differ greatly from the evidence provided in the Veteran's medical examination and medical records both prior to and subsequent to that examination.  

Consequently, based on a review of the entire record, the Board finds that the evidence of record reflects symptoms that more closely approximate diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress throughout the appeal period.  Accordingly, a 30 percent evaluation is warranted for the Veteran's irritable bowel syndrome throughout the appeal period.  See 38 C.F.R. § 4.1, 4.114, Diagnostic Code 7319.  

The Veteran has been assigned the highest possible rating for his irritable bowel syndrome under the Rating Schedule.

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's irritable bowel syndrome.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, as noted above, the Veteran's current rating for his disability contemplates the frequency and severity of his gastrointestinal symptoms.  Additionally, the disability picture presented by the Veteran's disability is not unusual or exceptional in this case, as the disability picture includes all expected impairments or side effects incumbent with irritable bowel syndrome.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's irritable bowel syndrome.  It follows that referral for extraschedular consideration is not warranted.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also on appeal.  In this case, the evidence of record does not indicate, nor does the Veteran contend, that he is unable to secure and follow substantially gainful employment due to his irritable bowel syndrome.  In fact, the Veteran was employed throughout the appeal period.  Thus, the Board finds that a TDIU claim is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

A 30 percent evaluation, but no higher, for irritable bowel syndrome throughout the appeal period is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


